DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on July 1, 2021.
Claims 1-4, 6, 7, 18, 21, and 22 have been amended.
Claims 5 and 20 are cancelled.
Claims 1-19 and 21-22 are currently pending and have been examined. 


Allowable Subject Matter
Claims 1-4, 6-17 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 as set forth in this Office action.
Claims 18, 19, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action.






Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “connecting by the processing unit in a memory each entry of the electronic list” lines 17-18.  It is unclear if the memory refers to the previously recited first memory (line 7), or second memory (line 12).  For the purposes of examination, the Examiner will interpret line 32 to recite: connecting by the processing unit in the first memory each entry of the electronic list.
Claim 1 recites “canceling in the memory one or more of the items in the stored information” in line 32.  It is unclear if the memory refers to the previously recited first memory (line 7), or second memory (line 12).  For the purposes of examination, the Examiner will interpret line 32 to recite: canceling in the second memory.
Claims 2-4 and 6-17, which depend from claim 1, do not remedy the deficiencies noted above and are therefore also rejected.  
	 
Claim 21 recites “wherein the information is based on a previous visit of a mobile terminal to the area” in lines 6-7.  It is unclear if this mobile terminal is the same as, or different from “a mobile terminal” as recited in line 4.  For the purposes of examination, the Examiner will interpret lines 6-7 to recite: wherein the information is based on a previous visit of a second mobile terminal to the area.
Appropriate correction is required.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: analyzing content of the electronic list, said electronic list comprising a number of entries, each entry corresponding to a physical item without location information for the physical item in the area; comparing the entries of the electronic list with information from the area, wherein the stored information is collected and processed based on previous visit to the area and the stored information from the area comprises a location information for the physical item in the area and calculated distances between the physical locations; connecting each entry of the electronic list with a physical item in the area and location of the physical item; sorting entries of the electronic list based on said calculated distances between the locations of the items; generating a sorted route list based on calculated shortest distances between the locations of the entries of the physical items; providing the user with a visual sorted route list for navigation in the area; wherein the shortest distance is calculated by: building for an area, an undirected graph in which each location for each of the physical item is realized as a node, and calculating a probability that two nodes are closest to each other; and canceling one or more of the items in the stored information from the area that do not come from the previous visit to the area: if a location of the one or more items or a time of the previous visit to the location is incorrect; or if one or more of the items is linked to multiple locations and no data is available to distinguish the multiple locations; when sorting the route list, solving an optimization problem, which is a Travelling Salesman Problem (TSP) in the undirected graph by using the probability and providing a solution, individually tailored for a the user.
The claim as a whole recite the abstract idea of “sorting a route list between locations of items in an area”.  Providing a location-sorted item list for an area is an example of managing personal behavior.  Managing personal behavior, including “following rules or instructions” are categorized under the methods of organizing human activity grouping of abstract ideas (2019 PEG).  Additionally, claim 1 recites solving a travelling salesman problem (TSP) and providing a solution (a sorted route list) to a user.  Solving a TSP is a mathematical calculation, which is categorized under the mathematical concepts grouping of abstract ideas.   Thus, claim 1 recites an abstract idea. 
	If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. Claim 1 recites the following additional elements: receiving inputs from a user and generating the electronic list by a mobile terminal using an input arrangement; storing the electronic list in a first memory; a processing unit; information from the area stored in a second memory; connecting data by the processing unit in a memory; and providing a visual sorted route list on the mobile terminal.  The electronic list, mobile terminal, processing unit, and memories are recited at a high level of generality, and merely being used as a tool to perform the abstract idea.  Furthermore, obtaining and storing information in memory is considered a mere data-gathering step and thereby considered to be insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, in combination, these 
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above, the additional elements of the electronic list; mobile terminal; processing unit; and memories are merely being sued as a tool to perform the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, storing an electronic list and location information based on a visit to an area in memory is considered to be well-understood, routine and conventional computer activity (see “Storing and retrieving information in memory” in MPEP 2106.05(d)(II); “Electronic recordkeeping” Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). Additionally, in regards to providing the sorted route list to the mobile terminal, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. Accordingly claim 1 is ineligible.
	Dependent claim(s) 2, 4-7, 10-11, 13, and 17 merely further limit the abstract idea by further characterizing the electronic lists and optimization problem, without reciting any additional elements.  Therefore, claims 2, 4-7, 10-11, 13, and 17 are directed to abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered 
	Dependent claims 3 and 8 recite the additional elements: a computer receiving said first electronic list, providing a user terminal with resulted route, and storing … in a database.  The computer, user terminal, and database are recited at a high level of generality and are tools used in their ordinary capacity to transmit and store data, amounting to insignificant extra-solution activity.  The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Additionally, the Versata and OIP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that storing and retrieving data in memory is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
	Dependent claims 9 and 12-13 merely further limit the abstract idea, and recite additional abstract concepts in the form of mathematical concepts, without reciting any additional elements.  Therefore, claims 9 and 12 are directed to an abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 9 and 12 are ineligible.
Dependent claim 14 recites “wherein if sensor data for a route list is available, the sensor data is used to influence the result of the undirected graph”.  Examiner notes this limitation does not move to distinguish the claimed invention. These phrases are conditional/contingent sensor data steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].  Therefore, the sensor does not limit the scope of the claim and will not be considered as an additional element.
	Dependent claims 15-16 recite the additional elements: a positioning arrangement comprises one or several of GPS, GLONASS, triangulation, optical positioning, IR positioning, RF beacons, Wi-Fi or Bluetooth.  The positioning arrangement (comprising one or several sensor types) is all recited at a high level of generality, and as applied, are a tool used in their ordinary capacity to collect data, and therefore amount to “apply it”.  Therefore, claims 15-16 are directed to an abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 15 - 16 are ineligible.

	
Claim(s) 18-19 are parallel in nature to claims 1-2.  However, claim 18 recites the additional elements: a computer program product comprising: one or more computer-readable tangible storage devices and program instructions.  The computer program product, storage device, and program instructions stored thereon are recited at a high level of generality and, as applied, are a tool used in their ordinary capacities, and therefore amount to “apply it”.  The 

	Claim(s) 21 is parallel in nature to claim 1.  However, claim 20 recites the additional elements: a communication interface.  The communication interface is recited at a high level of generality and, as applied, are a tool used in their ordinary capacities, and therefore amount to “apply it”.  Therefore, claim 21 is not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.
Claim(s) 22 is parallel in nature to claim 1.  However, claim 22 does not recite any additional elements distinct from those already addressed in relation to claim 1.  Therefore, claim 22 is not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.

Response to Arguments
Applicant’s arguments filed July 1, 2021, with respect to 35 USC § 112(a) have been fully considered and are persuasive.  The 112(a) rejections have been withdrawn.  

Applicant’s arguments filed July 1, 2021, with respect to 35 USC § 112(b) and claims 18-19 and 22, have been fully considered and are persuasive.  The 112(b) rejections of claims 18-19 and 22 have been withdrawn.   
Applicant’s arguments filed July 1, 2021, with respect to 35 USC § 112(b) and claims 1-4, 6-17, and 21, have been fully considered but are not persuasive.  Applicant argues the amendments of the rejected claims overcome the indefinite issues.
Examiner respectfully disagrees.  While the amendments overcome the indefinite issues presented in the previous Action, they also introduce the new indefinite issues noted above.  Therefore, the Examiner is maintaining the 112(b) rejections of claims rejections of claims 1-4, 6-17 and 21.

Applicant’s arguments filed July 1, 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues 1) the claims provide an solve a technical problem under prong 2 of Step 2A by way of improving mobile terminals by eliminating reliance on additional technical devices (e.g. positioning devices); and 2) the claims provide significantly more than the judicial exception in Step 2B for at least the same reasons presented with respect to the analysis of prong 2 of Step 2A.

argument 1, the Examiner respectfully disagrees.  Positioning devices are standard components of mobile terminals or smart phones.  Eliminating such device components does not improve mobile terminals, it only reduces the technical capabilities of a mobile terminal.  Furthermore, the present specification and claims do not describe a method for achieving the same functionality of positioning methods with mobile terminals alone.  Instead, the claimed mobile terminal accesses previously stored location information to provide a visual sorted route list on for navigation in the area (i.e. the abstract idea), without locating or performing any technical functions of a positioning device itself.  For example, lines 5-6 and 11-18 of claim 1 recite: 
“receiving inputs from a user and generating the electronic list by a mobile terminal using an input arrangement; …
comparing, by the processing unit, the entries of the electronic list with information from said the area stored in a second memory, wherein the stored information from the area is collected and processed based on a previous visit to the area and the stored information from the area comprises a location information for the physical item in the area and calculated distances between the locations of the physical items;
connecting by the processing unit in a memory each entry of the electronic list with a physical item in the area and the location of the physical item”.
	The mobile terminal merely generates an electronic list, and is provided a visual sorted route list (lines 26-27).  The processing unit compares the locations of the physical items already stored in a memory and matches the entries of the electronic list with the corresponding physical locations.  These limitations amount to mere instructions to implement the abstract idea on a computer.  These limitations do not eliminate reliance on positioning devices; there is simply no 
In response to argument 2, the Examiner respectfully disagrees for same reasons presented above with respect to prong two of Step 2A.  The claims do not improve the functioning of a computer, or any other technology or technical field.  Therefore, the Examiner maintains that the claims do not provide an inventive concept and is maintaining the 101 rejections of claim 1-4, 6-17, 21, and 22.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Argue (US 2016/0063609 A1) describes providing in-store navigation without electronic positioning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625            

                                                                                                                                                                                            /RESHA DESAI/Primary Examiner, Art Unit 3625